Citation Nr: 0024031	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-04 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to service connection for pain and swelling 
of the hands, knees, and ankles due to an undiagnosed 
illness.  

2.  Entitlement to service connection for pain and swelling 
of the elbows due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1973 
to September 1978 and from October 1983 to March 1998.  He 
served in the Southwest Asia area of operations during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for multiple joint pain and swelling due to an 
undiagnosed illness in accordance with 38 C.F.R. § 3.317 
(1999).  The veteran perfected an appeal of that decision.

In his February 2000 written arguments the veteran's 
representative raised the issue of entitlement to direct 
service connection for multiple joint pain and swelling.  In 
the November 1998 rating decision the RO did not address the 
issue of entitlement to direct service connection based on 
the claimed disabilities having become manifest during 
service.  In his December 1998 notice of disagreement the 
veteran objected to the denial of service connection but did 
not limit his arguments to service connection based on the 
provisions for an undiagnosed illness.  Because the veteran 
did not limit the scope of his notice of disagreement, the 
Board finds that the issue of direct service connection falls 
within its purview.  See Buckley v. West, 12 Vet. App. 76 
(1998) (the Board has jurisdiction over all issues that are 
appropriately identified from the radix of the notice of 
disagreement).  This issue will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for pain 
and swelling of the hands, knees, and ankles is not supported 
by probative evidence of objective indications of chronic 
disability manifested to a degree of 10% or more.

2.  The claim of entitlement to service connection for pain 
and swelling of the elbows is supported by probative evidence 
of the veteran having served in the Southwest Asia theater of 
operations during the Persian Gulf War; evidence of one or 
more signs or symptoms of an undiagnosed illness; and 
evidence of the objective indications of a chronic disability 
to a degree of 10% or more within the applicable presumptive 
period.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for pain 
and swelling of the hands, knees, and ankles is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991); 38 C.F.R. 
§ 3.317 (1999).

2.  The claim of entitlement to service connection for pain 
and swelling of the elbows is well grounded.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records indicate that on separation from 
his first period of active service in August 1978 the veteran 
reported a history of his right elbow locking up.  He also 
indicated that he had a history of a weak left ankle.  In May 
1988 he was treated for complaints pertaining to the right 
elbow, at which time he reported having had "tennis elbow" 
for the past two years.  The treating physician provided a 
diagnosis of lateral epicondylitis of the right elbow.  A 
periodic examination in September 1991 revealed no 
abnormalities, with the exception of a skin laceration on the 
left ankle.

The records indicate that in April 1993 the veteran injured 
his right ankle playing basketball.  He received treatment 
for the right ankle again in May 1993, when he reported 
having had problems with his right ankle for many years, 
including multiple ankle sprains.  The diagnosis at that time 
was lateral ligamentous instability of the right ankle.  

In February 1994 he again received treatment for complaints 
of painful and swollen ankles, which were assessed to rule-
out Lyme disease and to rule out rheumatoid arthritis.  In 
April 1994 he complained of swollen and stiff joints, but no 
diagnosis was provided based on his complaints.  On follow-up 
evaluation in May 1994, following diagnostic testing, all the 
test results were found to be negative or normal.

In July 1997 the veteran underwent surgery for a herniated 
nucleus pulposus.  In October 1997 he complained of swelling 
and tenderness in his right ankle for the previous week.  He 
also reported having had swelling in the ankles since 
returning from Saudi Arabia in August 1993.  He indicated 
that this was the first time his knee had swollen.  On 
examination, his ankles appeared very puffy.  The treating 
physician indicated that the swelling was due to medication 
he was taking for hypertension.  In December 1997 he 
complained of bilateral knee pain of approximately one month 
in duration and joint pain in the elbows.  On his retirement 
examination in July 1998 the only abnormality found regarding 
the musculoskeletal system was degenerative joint disease of 
the lumbar spine.  

In a June 1998 statement the veteran reported having 
intermittent swelling in his lower legs, ankles, feet, and 
knees since his return from Saudi Arabia.  He submitted 
statements from two individuals with whom he had served in 
Saudi Arabia and his spouse in which they stated that they 
had observed swelling in his legs and ankles and that he 
complained of pain in his knees, ankles, and elbows.

The veteran was provided a Persian Gulf Registry examination 
in June 1998, during which he complained of pain in the 
knees, elbows, ankles, hands, and fingers that started six to 
12 months after he returned from the Persian Gulf.  On 
examination there was full range of motion in the knees, 
ankles, and hands.  The range of motion of the elbows was 
flexion of 180 degrees and extension of 150 degrees on the 
right and flexion to 155 degrees and extension to 180 degrees 
on the left.  The sensory system was intact, strength was 5/5 
in all extremities, deep tendon reflexes were 1+ at the 
knees, elbows, and ankles, and his gait was normal.  The 
examiner provided an assessment of multiple joint pain.  

In June 1998 the RO also provided the veteran a VA medical 
examination.  In conjunction with that examination the 
veteran reported having had swelling in his ankles and knees 
in August 1993 which resulted in changing his hypertension 
medication, after which the swelling improved.  He denied 
having taken any pain medication for the pain and swelling.  
He stated that his ankles and knees were better, but that 
over the previous two years he had some occasional elbow pain 
and clicking in his left elbow.  

Examination of the knees showed no tenderness, the collateral 
ligaments were strong, the Drawer test was negative, the 
cruciate ligaments were intact, and patella movement did not 
produce pain.  The ankles were not tender and there was no 
swelling on either side.  The elbows moved freely, although 
there was slight tenderness over the radial head of the left 
elbow.  Following the examination the examiner provided a 
diagnosis of arthralgia of the ankles, knees and elbows.  He 
also indicated that there was no disability and that the 
arthralgia was not attributable to any known clinical 
diagnosis.

An X-ray examination of the elbows in June 1998 showed 
minimal degenerative changes in both elbows.  The examiner in 
June 1998 apparently did not reveal the results of the X-ray 
study prior to giving his assessment.

VA treatment records for April 1998 through April 1999 are 
silent for any complaints or clinical findings pertaining to 
the elbows, hands, knees, or ankles.

During a March 1999 hearing the veteran testified that he had 
a dull ache in both knees, both elbows, and both hands that 
was generally present with any activity.  He also testified 
that he experienced swelling in the feet, hands, and knees.  
He denied having received any treatment for the symptoms.  He 
stated that the symptoms began six to 12 months after he 
returned from the Persian Gulf War.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In 
order to establish a well-grounded claim for an undiagnosed 
illness based on Persian Gulf service, the veteran must 
present evidence (1) that he is a Persian Gulf veteran; (2) 
that he exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms; (3) that the 
chronic disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology cannot be attributed to any known clinical 
diagnosis.  Neumann v. West, No. 98-1410, slip op. at 13 
(U.S. Vet. App. July 21, 2000).  In determining whether the 
claim is well grounded, the evidence is presumed to be true 
unless inherently incredible or beyond the competence of the 
person making the assertion.  See Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).

Pain and Swelling of the Hands, Knees, and Ankles

After reviewing the evidence of record, the Board concludes 
that the veteran's claim for service connection for pain and 
swelling of the hands, knees, and ankles due to an 
undiagnosed illness is not well grounded.  While the record 
reflects that the veteran has the requisite service to meet 
the first element of a well grounded claim for service 
connection based on an undiagnosed illness in accordance with 
§ 3.317, he has not presented any probative evidence that his 
complaints of pain and swelling are manifested by any 
objective indications of chronic disability.

The veteran has presented lay evidence of having experienced 
pain and swelling of the hands, knees, and ankles, including 
his own statements, that of his spouse, and those of 
individuals with whom he served.  He underwent medical 
examinations in June 1998, neither of which resulted in any 
objective clinical findings indicative of disability 
affecting the hands, knees, or ankles.

As a result of the June 1998 Persian Gulf Registry 
examination, the examiner provided a diagnosis of multiple 
joint pains.  Following the VA medical examination his 
complaints were assessed as arthralgia of the ankles and 
knees.  "Arthralgia" is defined as pain in a joint.  DeLuca 
v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court of Appeals for Veterans Claims (Court) has held that 
pain, without any underlying pathology, does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  The medical examiner in June 1998 also 
indicated that the complaints of joint pain and swelling did 
not result in any disability.  

Although the subjective complaints need not result in a 
medical diagnosis to qualify for service connection in 
accordance with 38 C.F.R. § 3.317, the claimed disability 
must be manifested by some objectively determinable means.  
The regulation does not require that the "signs or symptoms" 
be shown by medical evidence, but the regulation does require 
that the complaints be supported by some "objective 
indications" of disability.  " '[O]bjective indications of 
chronic disability' include both 'signs,' in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical, indicators that are 
capable of independent verification."  Neumann, No. 98-1410, 
slip op. at 12; 38 C.F.R. § 3.317(a)(2).

The record does not reflect any objective indications of 
chronic disability to include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, or any other non-medical indicators that are 
capable of independent verification for the veteran's 
reported joint pain in the hands, knees, and ankles.  The 
swelling in the lower extremities that was noted during 
service was attributed to a known cause, hypertension, and is 
not indicative of an undiagnosed illness.

The veteran's assertions regarding his complains of joint 
pain have been carefully considered; however, the term 
"objective indications" as noted in 38 C.F.R. § 3.317, 
appears to contemplate evidence other than the veteran's own 
statements or testimony.  In discussing the requirements for 
proof of disability under 38 U.S.C. § 1117, the House 
Committee on Veterans' Affairs stated that, "the Committee 
intends that there must be some objective indication or 
showing of the disability which is observable by a person 
other than the veteran, or for which medical treatment has 
been sought."  H.R. Rep. No. 669, 103d, Cong., 2d Sess. 7 
(1994).  In the absence of some objective indication or 
showing of the disability which is observable by a person 
other than the veteran, or for which medical treatment has 
been sought, the Board has determined that the claim of 
entitlement to service connection for pain and swelling of 
the hands, knees, and ankles is not well grounded.

The Board notes that the veteran's representative has 
requested that the case be remanded in order to provide the 
veteran an additional examination to substantiate his claimed 
disabilities.  If the veteran fails to submit evidence 
showing that his claim is well grounded, however, VA is under 
no duty to assist him in any further development of the 
claim.  Epps, 126 F.3d at 1469.  VA may, however, dependent 
on the facts of the case, have a duty to notify him of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The 
veteran has not indicated the existence of any evidence that, 
if obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).


Pain and Swelling of the Elbows

The veteran has presented lay evidence of having pain in both 
elbows, and the June 1998 X-ray study resulted in a finding 
of degenerative changes in both elbows.  He has, therefore, 
submitted probative evidence of objective indications of 
chronic disability that is manifested by one or more signs or 
symptoms.  

The degenerative changes were noted within approximately 
three months of his separation from service.  In accordance 
with Diagnostic Code 5003, X-ray evidence of degenerative 
arthritis in two or more major joints, in the absence of any 
limitation of motion, is to be rated as 10 percent disabling.  
38 C.F.R. § 4.71a.  By analogy to degenerative arthritis, the 
bilateral elbow disability did, therefore, become manifest to 
a degree of 10 percent or more not later than December 31, 
2001.  The complaints and clinical findings have not resulted 
in a medical diagnosis.  The Board finds, therefore, that the 
claim of entitlement to service connection for pain and 
swelling of the elbows is well grounded.  Neumann, No. 98-
1410, slip op. at 13.

In the November 1998 rating decision the RO found that the 
claim for service connection for pain and swelling of 
multiple joints, including the elbows, was not well grounded, 
without reaching the substantive merits of the claim.  Having 
found that the claim pertaining to the elbows is well 
grounded, the Board is precluded from considering the 
substantive merits of the claim in the first instance.  
Bernard v Brown, 4 Vet. App. 384 (1993).  In addition, VA has 
not yet fulfilled its duty to assist the veteran in 
developing the evidence relevant to the claim.  See Littke v. 
Derwinski, 1 Vet. App. 90, 91-92 (1990).  The issue of 
entitlement to service connection for a bilateral elbow 
disorder due to an undiagnosed illness is, therefore, being 
remanded to the RO for development and re-adjudication.



ORDER

The claim of entitlement to service connection for pain and 
swelling in the hands, knees, and ankles due to an 
undiagnosed illness is denied.

The claim of entitlement to service connection for pain and 
swelling in the elbows due to an undiagnosed illness is well 
grounded.


REMAND

As previously stated, the veteran's representative has raised 
the issue of entitlement to service connection for pain and 
swelling in the elbows, hands, knees, and ankles based on 
direct service connection.  This issue has not been addressed 
by the RO, and is remanded for appropriate action.  In 
addition, the issue of entitlement to service connection for 
a bilateral elbow disorder as an undiagnosed illness is being 
remanded for development and re-adjudication.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for elbow 
complaints since his separation from 
service in March 1998.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.

2.  The veteran should be provided a VA 
orthopedic examination for the purpose of 
determining whether he has a bilateral 
elbow disorder that is related to 
service, including an undiagnosed illness 
resulting from service in the Persian 
Gulf War.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct an orthopedic 
examination of the upper extremities and 
provide a diagnosis of any pathology 
found.  If the examination results in a 
diagnosis of an elbow disorder, the 
examiner should provide an opinion on 
whether that disorder is related to the 
complaints documented in the service 
medical records and/or the June 1998 X-
ray study.  If the examination does not 
result in a diagnosis of any elbow 
pathology, the examiner should provide an 
opinion on whether the symptoms and signs 
are productive of chronic disability as 
an undiagnosed illness.  The examiner 
should provide the complete rationale for 
all opinions given.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
pain and swelling in the elbows, claimed 
as an undiagnosed illness resulting from 
service in the Persian Gulf War.  The RO 
should also adjudicate the issue of 
entitlement to service connection for 
pain and swelling in multiple joints, 
including the elbows, hands, knees, and 
ankles, based on direct service 
connection.  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

(continued on next page)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

